 



Exhibit 10.17(v)
FOURTH AMENDMENT TO LOAN AGREEMENT
          THIS FOURTH AMENDMENT TO LOAN AGREEMENT, dated as of November 27, 2006
(this “Amendment”), is among DIEBOLD, INCORPORATED, an Ohio corporation (the
“Company”), the SUBSIDIARY BORROWERS (as defined in the Loan Agreement referred
to below) (together with the Company, the “Borrowers”), the lenders set forth on
the signature pages hereof (the “Lenders”), and JPMORGAN CHASE BANK, N.A., a
national banking association, as agent for the Lenders (in such capacity, the
“Agent”).
RECITALS
          A. The Borrowers, the Lenders party thereto and the Agent are parties
to an Amended and Restated Loan Agreement dated as of April 30, 2003, as amended
by a First Amendment to Loan Agreement dated as of April 28, 2004, a Second
Amendment to Loan Agreement dated as of April 27, 2005 and a Third Amendment to
Loan Agreement dated as of November 16, 2005 (the “Loan Agreement”).
          B. The Borrowers desire to amend the Loan Agreement as set forth
herein, and the Agent and the Lenders are willing to do so in accordance with
the terms hereof.
TERMS
          In consideration of the premises and of the mutual agreements herein
contained, the parties agree as follows:
          ARTICLE I. AMENDMENTS. Upon fulfillment of the conditions set forth in
Article III hereof, the Loan Agreement shall be amended as follows:
     1.1 The following definition is added to Section 1.1 in appropriate
alphabetical order:
     “Brazilian Reorganization” means the plan of reorganization that the
Company intends to implement in connection with its Brazilian Subsidiaries as
substantially described in, and materially in accordance with the terms of, the
Brazilian Reorganization Certificate.
     “Brazilian Reorganization Certificate” means a certificate of the Company
delivered to the Lenders in connection with the Fourth Amendment to this
Agreement.
     1.2 Section 6.10 is amended by re-designating clause (iv) thereof as clause
(v) and adding the following new clause (iv):
     (iv) The transfers among the Company and its Subsidiaries described in the
Brazilian Reorganization Certificate to implement the Brazilian Reorganization.
     1.3 Section 6.11 is amended by re-designating clause (v) thereof as clause
(vi) and adding the following new clause (v):
     (v) Investments described in the Brazilian Reorganization Certificate to
implement the Brazilian Reorganization, provided that no Default or Unmatured
Default exists at the time of such Investment.

 



--------------------------------------------------------------------------------



 



     1.4 Section 6.14 is amended by adding the following to the end thereof:
“and except for, if no Default or Unmatured Default exists at the time thereof,
transactions described in the Brazilian Reorganization Certificate to implement
the Brazilian Reorganization”.
     1.5 Section 6.15 is amended by re-designating clause (vii) thereof as
clause (viii) and adding the following new clause (vii):
     (vii) Indebtedness arising solely in connection with the Brazilian
Reorganization and described in the Brazilian Reorganization Certificate,
provided that no Default or Unmatured Default exists at the time such
Indebtedness is incurred.
     ARTICLE II. REPRESENTATIONS. Each of the Borrowers represents and warrants
to the Agent and the Lenders that:
     2.1 The execution, delivery and performance of this Amendment are within
its powers, have been duly authorized by existing board resolutions or other
necessary corporate action and are not in contravention of any statute, law or
regulation or of any terms of its Articles of Incorporation, Certificate of
Incorporation or By-laws or other charter documents, or of any material
agreement or undertaking to which it is a party or by which it is bound.
     2.2 This Amendment is the legal, valid and binding obligation of it,
enforceable against it in accordance with the terms hereof, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.
     2.3 After giving effect to the amendments contained herein, the
representations and warranties contained in Article V of the Loan Agreement are
true on and as of the date hereof with the same force and effect as if made on
and as of the date hereof, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall be true and correct on and as of such earlier
date.
     2.4 After giving effect to the amendments contained herein, no Default or
Unmatured Default exists or has occurred and is continuing on the date hereof.
     ARTICLE III. CONDITIONS OF EFFECTIVENESS. This Amendment shall become
effective as of the date hereof when each of the following conditions is
satisfied:
     3.1 The Borrowers, the Required Lenders, the Swing Lender and the Agent
shall have signed this Amendment.
     3.2 The Lenders shall have received the Brazilian Reorganization
Certificate.
     3.3 The Guarantors shall have signed the consent and agreement to this
Amendment.

-2-



--------------------------------------------------------------------------------



 



     ARTICLE IV. MISCELLANEOUS.
     4.1 References in the Loan Agreement or in any other Loan Document to the
Loan Agreement shall be deemed to be references to the Loan Agreement as amended
hereby and as further amended from time to time.
     4.2 Except as expressly amended hereby, each of the Borrowers agrees that
the Loan Agreement and the other Loan Documents are ratified and confirmed, as
amended hereby, and shall remain in full force and effect in accordance with
their terms and that they are not aware of any set off, counterclaim, defense or
other claim or dispute with respect to any of the foregoing. Terms used but not
defined herein shall have the respective meanings ascribed thereto in the Loan
Agreement. This Amendment may be signed upon any number of counterparts with the
same effect as if the signatures thereto and hereto were upon the same
instrument, and telecopied signatures shall be effective as originals.
[Remainder of page intentionally blank]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have executed
this Amendment as of the date first above written.

                  DIEBOLD, INCORPORATED    
 
           
 
  By: /s/ Kevin J. Krakora    
 
         
 
  Print Name:  Kevin J. Krakora    
 
           
 
  Title:  Executive Vice President and Chief Financial Officer  
 
         
 
                DIEBOLD INTERNATIONAL LIMITED, as a Subsidiary
Borrower         DIEBOLD SELF-SERVICE SOLUTIONS LIMITED LIABILITY
COMPANY, as a Subsidiary Borrower
DIEBOLD AUSTRALIA PTY LTD, as a Subsidiary Borrower    
 
           
 
  By: /s/ Kevin Krakora    
 
         
 
  Print Name:  Kevin Krakora    
 
           
 
  Title: Executive Vice President and Chief Financial Officer  
 
         
 
                JPMORGAN CHASE BANK, N.A., as Agent and as a Lender    
 
           
 
  By: /s/ Steven P. Sullivan    
 
         
 
  Print Name: Steven P. Sullivan    
 
           
 
  Title: Vice President    
 
         

-4-



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION, as a         Co-Syndication
Agent and as a Lender    
 
           
 
  By:   /s/ Thomas J. Purcell    
 
           
 
  Print Name:   Thomas J. Purcell    
 
           
 
  Title:   Senior Vice President    
 
           
 
                NATIONAL CITY BANK, as a Co-Syndication Agent         and as a
Lender    
 
           
 
  By:   /s/ Matthew J. Gausman    
 
           
 
  Print Name:   Matthew J. Gausman    
 
           
 
  Title:   Assistant Vice President    
 
           
 
                BANK OF AMERICA, N.A., as a Documentation Agent         and as a
Lender    
 
           
 
  By:   /s/ Irene Bertozzi Bartenstein    
 
           
 
  Print Name:   Irene Bertozzi Bartenstein    
 
           
 
  Title:   Principal    
 
           
 
                PNC BANK, NATIONAL ASSOCIATION, as a         Documentation Agent
and as a Lender    
 
           
 
  By:   /s/ Joseph G. Moran    
 
           
 
  Print Name:   Joseph G. Moran    
 
           
 
  Title:   Managing Director    
 
           

-5-



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK, as a Managing Agent         and as a
Lender    
 
           
 
  By:   /s/ Kenneth R. McDonnell    
 
           
 
  Print Name:   Kenneth R. McDonnell    
 
           
 
  Title:   Vice President    
 
           
 
                U.S. BANK, N.A.    
 
           
 
  By:        
 
           
 
  Print Name:        
 
           
 
  Title:        
 
           
 
                THE BANK OF TOKYO-MITSUBISHI, LTD.    
 
           
 
  By:   /s/ Tsuguyuki Umene    
 
           
 
  Print Name:   Tsuguyuki Umene    
 
           
 
  Title:   Deputy General Manager    
 
           
 
                HSBC BANK USA, N.A.    
 
           
 
  By:   /s/ Bruce Wicks    
 
           
 
  Print Name:   Bruce Wicks    
 
           
 
  Title:   First Vice President    
 
           

-6-



--------------------------------------------------------------------------------



 



                  ABN AMRO BANK N.V.    
 
           
 
  By:   /s/ Larry D. Richman    
 
           
 
  Print Name:   Larry D. Richman    
 
           
 
  Title:   President Commercial Banking    
 
           
 
           
 
  By:   /s/ Roy D. Hasbrook    
 
           
 
  Print Name:   Roy D. Hasbrook    
 
           
 
  Title:   Senior Vice President    
 
           
 
                THE GOVERNOR AND COMPANY OF THE         BANK OF IRELAND    
 
           
 
  By:   /s/ Anne Marie Delaney    
 
           
 
  Print Name:   Anne Marie Delaney    
 
           
 
  Title:   Associate    
 
           

-7-



--------------------------------------------------------------------------------



 



CONSENT AND AGREEMENT
     As of the date and year first above written, each of the undersigned
hereby:
     (a) fully consents to the terms and provisions of the above Amendment and
the consummation of the transactions contemplated thereby;
     (b) agrees that the Guaranty to which it is a party and each other Loan
Document to which it is a party are hereby ratified and confirmed and shall
remain in full force and effect, acknowledges and agrees that it has no setoff,
counterclaim, defense or other claim or dispute with respect the Guaranty to
which it is a party and each other Loan Document to which it is a party; and
     (c) represents and warrants to the Agent and the Lenders that the
execution, delivery and performance of this Consent and Agreement are within its
powers, have been duly authorized and are not in contravention of any statute,
law or regulation or of any terms of its organizational documents or of any
material agreement or undertaking to which it is a party or by which it is
bound, and this Consent and Agreement is the legal, valid and binding
obligations of it, enforceable against it in accordance with the terms hereof
and thereof. Terms used but not defined herein shall have the respective
meanings ascribed thereto in the Loan Agreement.

                  DIEBOLD INVESTMENT COMPANY
        DIEBOLD FINANCE COMPANY, INC.    
 
           
 
  By:   /s/ Jeffrey K. Simpson    
 
           
 
  Print Name:   Jeffrey K. Simpson    
 
           
 
  Their:   President and Assistant Secretary    
 
           
 
                DIEBOLD HOLDING COMPANY, INC.         DIEBOLD ELECTION SYSTEMS,
INC.    
 
           
 
  By:   /s/ Warren W. Dettinger    
 
           
 
  Print Name:   Warren W. Dettinger    
 
           
 
  Their:   Vice President and Secretary    
 
           
 
                DIEBOLD GLOBAL FINANCE CORPORATION         DIEBOLD SST HOLDING
COMPANY, INC.         DIEBOLD SELF-SERVICE SYSTEMS         DIEBOLD CHINA
SECURITY HOLDING COMPANY, INC.         DIEBOLD LATIN AMERICA HOLDING COMPANY,
INC.         DIEBOLD SOUTHEAST MANUFACTURING, INC.         DIEBOLD MIDWEST
MANUFACTURING, INC.         DIEBOLD AUSTRALIA HOLDING COMPANY, INC.    
 
           
 
  By:   /s/ Warren W. Dettinger    
 
           
 
  Print Name:   Warren W. Dettinger    
 
           
 
  Their:   Vice President and Secretary    
 
           

-8-